CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Unico American Corporation: We consent to the incorporation by reference in the registration statement (No.333-101482) on FormS-8 of Unico American Corporation and subsidiaries of our reports dated March30, 2009, with respect to the consolidated balance sheets of Unico American Corporation and subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, and all related financial statement schedules, which reports appear in the December31, 2008, annual report on Form 10-K of Unico American Corporation and subsidiaries . KPMG LLP Los
